PER CURIAM:
Following a jury trial in the Circuit Court of Boone County, Jeremy Jennings was convicted of two counts of first-degree statutory sodomy in violation of § 566.062, RSMo. After we affirmed his convictions on direct appeal, Jennings filed a motion for post-conviction relief under Supreme Court Rule 29.15. The circuit court denied relief following an evidentiary hearing. Jennings appeals. He argues that his trial counsel provided ineffective assistance when counsel failed to retain an expert witness to challenge the manner in which the forensic interview of the child-victim was conducted, and to identify other circumstances which may have influenced the child-victim to falsely implicate Jennings. We affirm. Because a published opinion would have no precedential value, we have provided an unpublished memorandum to the parties which sets forth the reasons for this order. Rule 84.16(b).